Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 9 and 14-16 and 19-20 are rejected under 35 USC 103 as being unpatentable over Laghate et al (US 2020/0112926 A1) in view of (3GPP TSG RAN WG1 Meeting # 93, Busan, Korea, “Decoupling DL and UL beam selection” provided by applicant, hereinafter WG1.

Regarding claim 1, Laghate discloses “by a user equipment device (UE)” (see Laghate figure 5, UE 120); “establishing wireless communication with a base station” (See Laghate Fig. 5 and ¶ 0081; communication between UE 120 and station 110); “performing at least one a first metric to be used to select a base station (BS) downlink beam) ; “determining at least one transmission constraint” (See Laghate fig. 5 and ¶ 0082; a second metric to be used to select a BS uplink beam; the second metric may include and/or may be determined based at least in part on a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power)); “selecting a recommended uplink beam from a plurality of potential uplink beams based at least in part on the at least one measurement and the at least one transmission constraint” (see Laghate figure 5 and ¶ 0082, ¶ 0083; the UE ranks and report UL beams based on both a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power)); “selecting a recommended downlink beam from a plurality of potential downlink beams based at least in part on the at least one measurement” ( See Laghate fig. 5 and ¶ 0081; a first metric to be used to select a base station (BS) downlink beam); “transmitting a report to the base station, wherein the report indicates at least the recommended downlink beam” ( See Laghate fig. 5 and ¶ 0081; a first metric to be used to select a base station (BS) downlink beam; ¶ 0083 ; the UE 120 may rank the beams and/or report a beam ranking, which may be used by the base station 110 to select an active beam.); “receiving, from the base station, an indication of a selected uplink beam and a selected downlink beam” (See fig. 5 and Laghate ¶ 0088; the base station 110 may transmit, and the UE 120 may receive, an indication of the active BS downlink beam and the active BS uplink beam); “and communicating, with the base station, using the selected uplink beam and the selected downlink beam” (See fig. 5 and Laghate ¶ 0088; communicating using selected active beams).
reporting by the UE N best RS indices for discovering a beam pair link); during the beam selection procedure: receiving channel state information reference signal (CSI-RS) from the base station using at least one beam of the set of candidate beams; (See WG1).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Laghate and 3GPP before him or her, to modify the invention of Laghate to perform beam selection.  The suggestion for doing so would have been to determine which DL RSs are feasible to be configured (WG1).


Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the recommended uplink beam is different from the recommended downlink beam”; (see Laghate ¶ 0088 ¶ 0089).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a constraint based on Maximum Permissible Exposure (MPE)”; (see Laghate figure 5 and ¶ 0082, ¶ 0083; the UE ranks and report UL beams based on both a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a constraint based on co-existence interference”; (see Laghate ¶ 0078, ¶ 0155).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “detecting a changed transmission constraint; selecting a second recommended uplink beam based at least in part on the changed transmission constraint; and transmitting a second report to the base station, wherein the second report indicates the second recommended uplink beam”; (see Laghate ¶ 0085).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a prohibition of at least one potential uplink beam.”; (see Laghate ¶ 0085).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a constraint based on power saving”; (see Laghate ¶ 0085, ¶ 0093).

Claim 8 is the apparatus claim corresponding to the method claim 1 that have been rejected above.  Applicant attention is directed to the rejection of claim 1. Claim 8 is rejected under the same rational as claim 1.

Regarding claim 9, claim 8 is incorporated as stated above.  In addition, Laghate further discloses “wherein the processor is further configured to cause the UE to: select a downlink beam of a plurality of possible downlink beams based at least in part on the at least one transmission constraint and the at least one measurement, wherein the uplink beam and the downlink beam are non-corresponding”; (see Laghate figure 5 and ¶ 0082, ¶ 0083; the UE ranks and report UL beams based on both a maximum transmit power for the UE due to an MPE constraint (e.g., an MPE-constrained maximum transmit power).

Regarding claim 14, claim 8 is incorporated as stated above.  In addition, Laghate further discloses “wherein the at least one transmission constraint comprises a delta threshold, wherein to select the uplink beam, the processor is further configured to cause the UE to: determine a first beam with a highest signal strength; determine, for at least a second beam, a respective difference in signal strength relative to the highest signal strength; compare, for at least the second beam, the respective difference to a delta threshold; and select, in response to .

Regarding claim 15, claim 14 is incorporated as stated above.  In addition, Laghate further discloses “wherein the processor is further configured to cause the UE to: recommend the first beam as a downlink beam”; (see Laghate figure 5 and ¶ 0089).

Claim 16 is the user equipment claim corresponding to the method claim 1 that have been rejected above.  Applicant attention is directed to the rejection of claim 1. Claim 16 is rejected under the same rational as claim 1.

Regarding claim 19, claim 16 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the first indication comprises a report, wherein the report comprises a second indication of a power level associated with the first uplink beam.”; (see Laghate ¶ 0017 ¶ 0018 and ¶ 0023).

Regarding claim 20, claim 16 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the indication comprises a one-bit flag in a report on a plurality of beams, wherein the one-bit flag indicates that the uplink beam is recommended for uplink.”; (see Laghate ¶ 0017 ¶ 0018 and ¶ 0023).




Claims 10 – 13 and 17 - 18 are rejected under 35 USC 103 as being unpatentable over Laghate et al (US 2020/0112926 A1) in view of (3GPP TSG RAN WG1 Meeting # 93, Busan, Korea, “Decoupling DL and UL beam selection” provided by applicant, hereinafter WG1  and furter in view of (3GPP TSG RAN WG1 Meeting # 90b, NTT DOCOMO, R1-1718192, Further View on NR beam Management) provided by applicant, hereinafter 3GPP.


Most of the limitations of claim 10 have been noted in the rejection of claim 8.  Applicant’s attention is directed to the rejection of claim 8 above.  Laghate does not appear to explicitly disclose the set of candidate beams comprises transmission beams of the base station.  However, 3GPP discloses the set of candidate beams comprises transmission beams of the base station; (See 3GPP Page 3; different procedures to select beams).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Laghate and 3GPP before him or her, to modify the invention of Laghate to utilize different procedures for beam management.  The suggestion for doing so would have been to support the establishment and maintenance of beam pair links between TRP and UE (page 1).

Regarding claim 11, claim 8 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the beam selection procedure is P3.”; (See 3GPP Page 3; different procedures to select beams including P3).

Regarding claim 12, claim 8 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “indication of a set the set of candidate beams comprises an index.”; (See Laghate ¶ 0083, 0088 - ¶ 0089 and 3GPP Page 3).

Regarding claim 13, claim 8 is incorporated as stated above.  In addition, the combination of Laghate and 3GPP further discloses “wherein the report comprises a valid entry for the uplink beam”; (See Laghate ¶ 0083, 0088 - ¶ 0089 and 3GPP Page 3).

Claim 17 is the user equipment claim corresponding to the apparatus claim 10 that have been rejected above.  Applicant attention is directed to the rejection of claim 10. Claim 16 is rejected under the same rational as claim 10.

Claim 18 is the user equipment claim corresponding to the apparatus claim 12 that have been rejected above.  Applicant attention is directed to the rejection of claim 12. Claim 18 is rejected under the same rational as claim 12.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468